Exhibit 10.1

 

LOGO [g751154ex10_1logo.jpg]

Dear Danielle Sheer:

This letter serves to confirm the terms of our offer of employment:

 

Position:    Vice President & General Counsel Status:    Full-time, Regular,
Exempt Reporting to:    Chief Executive Officer Compensation:    Base salary of
$10,729.17 semi-monthly, which is the equivalent of $257,500 annually, paid in
accordance with the Company’s normal payroll procedures. You should note that
Carbonite may modify salaries and benefits from time to time as it deems
necessary.    All forms of compensation which are referred to in this offer
letter are subject to reduction to reflect applicable withholding, payroll and
other required taxes and deductions. Bonus:    You will be eligible for an
incentive bonus of 35% of your base salary. The timing and amount of any bonus
is subject to the discretion and approval of the Compensation Committee of the
Board of Directors. Equity Awards:   

All equity grants are subject to approval by Carbonite’s Board of Directors and
the specific terms will be governed by Carbonite’s stock incentive plan and
separate option or restricted stock unit agreements to be entered into by you
and Carbonite.



--------------------------------------------------------------------------------

Acceleration of Options:    If during the first twelve months after a Change of
Control (as defined in the 2011 Equity
Award Plan) you are terminated without cause or if you voluntarily resign from
the company
due to “Constructive Termination” (as defined in your existing option
agreements), then all
your then- unvested options shall vest immediately prior to the termination
date. Severance:    If you are terminated without Cause (as defined below) or
are Constructively Terminated (as defined in your existing option or restricted
stock unit agreements), you will be entitled to receive a payment amount equal
to (i) six times your then current monthly base salary and (ii) six times the
monthly amount that the Company paid for your participation in the Company’s
health insurance plan during the month immediately preceding your termination
date, subject to any and all additional conditions and qualifications contained
in this offer letter.    In addition to the provision of six months’ severance
benefits, your severance benefits shall be increased so that if you are
terminated without Cause or are Constructively Terminated, in each case within
one year after the consummation of a Change of Control of the Company (as
defined in the 2011 Equity Award Plan), you will be entitled to receive an
additional payment amount equal to (i) three times your then current monthly
base salary and (ii) three times the monthly amount that the Company paid for
your participation in the Company’s health insurance plan during the month
immediately preceding your termination date, subject to any and all additional
conditions and qualifications contained in this offer letter.    “Cause” shall
mean (1) willful misconduct in connection with your employment or willful
failure to perform your responsibilities in the best interests of the Company,
as determined by the Company; (2) conviction of, or plea of nolo contendre or
guilty to, a felony under the laws of the United States or any State; (3) any
act of fraud, theft, embezzlement or other material dishonesty by you which
harmed the Company; (4) intentional violation of a federal or state law or
regulation applicable to the Company’s business which violation was or is
reasonably likely to be injurious to the Company, or (5) repeated failure to
perform your duties and obligations of your position with the Company which
failure is not cured within 30 days after notice of such failure from the
Company to you.



--------------------------------------------------------------------------------

     The foregoing amounts shall be made in accordance with the Company’s normal
payroll
practices; provided, however, that the Company shall not make any severance
payments
unless and until (x) you execute and deliver to the Company a general release in
substantially
the form of Exhibit A attached hereto (the “Release”), (y) such Release is
executed and
delivered to the Company within twenty-one (21) days after your termination date
and (z) all
time periods for revoking the Release have lapsed. If you are terminated during
the month of
December of any calendar year and are owed severance hereunder, no severance
payments
shall be made prior to January 1st of the next calendar year and any amount that
would have
otherwise been payable to you in December of the preceding calendar year will be
paid to you
on the first date in January on which you would otherwise be entitled to any
payment.    Following your termination date, all benefits offered by the
Company, including health insurance benefits, shall cease. From and after such
date, you may elect to continue your participation in the Company’s health
insurance benefits at your expense pursuant to COBRA by notifying the Company in
the time specified in the COBRA notice you will be provided and paying the
monthly premium yourself. Notwithstanding the above, if you are a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), then any amounts payable to you during the first
six months and one day following the date of your termination that constitute
nonqualified deferred compensation within the meaning of Section 409A of the
Code (as determined by the Company in its sole discretion) shall not be paid to
you until the date that is six months and one day following such termination to
the extent necessary to avoid adverse tax consequences under Section 409A of the
Code.

To indicate your acceptance of this offer, please sign and date the attached
Acceptance and Acknowledgement and return it to me. This letter, along with the
Carbonite Confidentiality, Invention Assignment and Non-Competition Agreement,
set forth the terms of your employment with Carbonite and supersede any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by the Chief Executive
Officer or Chief Financial Officer of Carbonite and by you.

 

Sincerely,

/s/ David Friend

David Friend, CEO
Enclosures



--------------------------------------------------------------------------------

ACCEPTANCE AND ACKNOWLEDGMENT

I accept the offer of employment from Carbonite as set forth in the offer letter
dated August 1, 2014 understand and acknowledge that my employment with
Carbonite is for no particular term or duration and at all times is at-will,
meaning that I, or Carbonite, may terminate the employment relationship at any
time, with or without cause and with or without prior notice.

I understand and agree that the terms and conditions set forth in the offer
letter represent the entire agreement between Carbonite and me superseding all
prior negotiations and agreements, whether written or oral. I understand that
the terms and conditions described in the offer letter, along with the Carbonite
Confidentiality, Invention Assignment and Non-Competition Agreement are the
terms and conditions of my employment. No one other than Carbonite’s Chief
Executive Officer or Chief Financial Officer is authorized to sign any
employment or other agreement which modifies the terms of the offer letter and
Carbonite’s Confidentiality, Invention Assignment and Non-Competition Agreement,
and any such modification must be in writing and signed by either such
executive. In addition, I understand that any promotion, increase in
compensation and/or offer regarding other positions must be in writing and
signed by my manager and the appropriate individual in the Human Resources
Department. I understand that Carbonite may, in its sole discretion, modify
salary and benefits as well as other plans and programs from time to time as it
deems necessary.

 

Signature: /s/ Danielle Sheer     Date: August 1, 2014 Printed Name: Danielle
Sheer    



--------------------------------------------------------------------------------

EXHIBITA

RELEASE